Por Cuanto, el demandado apelante radicó la exposición del caso en noviembre 24 de 1939;
Por cuanto, la demandante apelada radicó una moción de deses-timación el 19 de enero de 1940 basada en que el demandado ape-lante había dejado de elevar el legajo de sentencia para completar el récord de la apelación;
Por cuanto, el demandado apelante, por moción de 8 de febrero del año en curso solicitó de esta corte permiso para incorporar el legajo de sentencia a la exposición del caso;
Por cuanto, por resolución de febrero 10 de 1940 se accedió a lo solicitado en dicha moción del demandado apelante de febrero S del corriente;
Por tanto, no ha lugar a la moción de desestimación de la deman-dante apelada.